Citation Nr: 1123314	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  06-35 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for diabetes mellitus, to include increased ratings for diabetic complications of nephropathy, retinopathy, and peripheral neuropathy of the lower extremities.

2.  Entitlement to a compensable rating for erectile dysfunction. 

3.  Entitlement to an effective date earlier than September 3, 2003 for a temporary total rating based on surgical or other treatment necessitating convalescence. 

4.  Entitlement to a temporary total rating for treatment of residuals of a fistulectomy necessitating convalescence.  

5.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension, and if so, whether the claim should be granted.

6.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss, and if so, whether the claim should be granted.

7.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for chloracne. 

8.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tinnitus. 

9.  Entitlement to service connection for vertigo, to include as secondary to service-connected diabetes mellitus, coronary artery disease (CAD), or post concussion syndrome.

10.  Entitlement to service connection for a prostate disability, to include prostate cancer. 

11.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) for the period beginning September 27, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to July 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and August 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila in the Republic of the Philippines. 

In July 2008, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

In the May 2010 substantive appeal, the Veteran requested a videoconference hearing before the Board in order to provide testimony pertaining to the claims for a compensable rating for erectile dysfunction and an earlier effective date for the assignment of a temporary total rating for surgery requiring convalescence.    However, in June 2010, the Veteran submitted an additional substantive appeal (on a VA Form 9) and specifically noted that he no longer desired a hearing before the Board.  The Board therefore finds that the Veteran has withdrawn his request for a hearing.  See 38 C.F.R. § 20.702(e) (2010). 

In September 2006, the Veteran was provided a statement of the case (SOC) addressing the issues of entitlement to an increased rating for diabetes and its associated complications, service connection for hearing loss and vertigo, a claim to reopen service connection for hypertension, and entitlement to TDIU.  The Veteran responded with an October 2006 substantive appeal that was specifically limited to the claims regarding diabetes mellitus and its complications, hypertension, and hearing loss.  Thus, the Veteran did not file a substantive appeal perfecting the claims for entitlement to service connection for vertigo and entitlement to TDIU.  Despite the lack of a substantive appeal, the Veteran indicated in a September 2007 conversation with RO staff that he wished to continue his appeal for service connection for vertigo and entitlement to TDIU. The RO certified the claim for service connection for vertigo to the Board in August 2010.  Additionally, the claim for entitlement to TDIU was readjudicated by the RO in a February 2008 rating decision when it was granted.  In a May 2008 rating decision, the grant of TDIU was limited to the period from September 6, 2005 to September 25, 2007.  

In Percy v. Shinseki, 23 Vet.App. 37 (2009) the Court of Appeals for Veterans Claims (Court) held that VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  By certifying the claim for entitlement to service connection for vertigo to the Board, VA waived the requirement of a substantive appeal, and this claim is properly before the Board.  Similarly, the Board finds that by readjudicating the Veteran's claim for entitlement to TDIU in February 2008 and May 2008 rating decisions, the requirement of a substantive appeal was waived.  Thus, these issues are properly before the Board. 

The Board also notes that while entitlement to TDIU was awarded in a February 2008 rating decision, the RO subsequently limited the grant of this benefit to the period between September 6, 2005 and September 275, 2007 in a May 2008 rating decision.  Thus, the Veteran was not granted the full benefit sought, and the issue of entitlement to TDIU for the period beginning September 27, 2007 remains on appeal and will be addressed by the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded).

With respect to the claims for service connection for vertigo, hypertension, and hearing loss, these claims were characterized by the RO as claims to reopen at various times throughout the claims period.  Review of the record indicates that the claims for entitlement to service connection for hypertension and hearing loss were initially denied by the RO in unappealed April 2004 and January 2005 rating decisions, respectively.  Therefore, these issues have been properly characterized as claims to reopen as reflected on the title page of this decision.  However, the claim for entitlement to service connection for vertigo was initially denied by the RO in the April 2006 rating decision on appeal.  Thus, new and material evidence is not required to reopen the claim and the Board will consider it on a de novo basis.  

In an October 2004 statement, the Veteran filed a claim for entitlement to an earlier effective date for the grant of service connection for diabetes mellitus.  Additionally, in the context of his claim for entitlement to an earlier effective date for the grant of a temporary total rating based on surgery necessitating convalescence, the Veteran has reported undergoing three prior surgeries since 2000 for the placement of a penis prosthesis.  The Board finds that these statements constitute claims for temporary total ratings based on surgery or treatment necessitating convalescence.  These claims have not been adjudicated by the AOJ and the Board does not have jurisdiction over them.  They are therefore referred to the AOJ for the appropriate action.  

Except for the claims to reopen service connection for hypertension and bilateral hearing loss and entitlement to an earlier effective date for the grant of a temporary total rating for surgery necessitating convalescence, all the claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The August 2008 rating decision on appeal granted a temporary total disability rating for surgery necessitating convalescence and assigned an effective date of September 3, 2003, the date the Veteran was admitted for surgery to the VA Medical Center (VAMC) in San Diego.

2.  The Veteran's claim for service connection for hypertension was initially denied in an April 2004 unappealed rating decision.  

3.  The evidence received since the April 2004 rating decision relates to a necessary element of service connection that was previously lacking and raises a reasonable possibility of substantiating the claim.

4.  The claim for service connection for bilateral hearing loss was initially denied in an unappealed January 2005 rating decision.  

5.  The evidence received since the January 2005 rating decision relates to a necessary element of service connection that was previously lacking and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 3, 2003 for the award of a temporary total disability rating for surgery necessitating convalescence have not been met.  38 C.F.R. § 4.30 (2010).

2.  New and material evidence has been received to reopen the claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).
	
3.  New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date Temporary Total Rating

On September 3, 2003, the Veteran was admitted to the San Diego VAMC for treatment of a malfunctioning inflatable penile prosthesis (IPP).  The existing IPP was removed and replaced with a new prosthesis, and the Veteran was discharged on September 5, 2003.  During a follow-up urology appointment, the Veteran was advised to extend his work absence until October 11, 2003.  

The August 2008 rating decision on appeal assigned a temporary total rating for surgery necessitating convalescence effective September 3, 2003, the date of the Veteran's admittance to the VAMC and surgery.  The Veteran contends that an earlier effective date is warranted for the assignment of a temporary total rating as he had previously undergone three other surgical procedures pertaining to his IPP, all dating between 2000 to 2003.  

Temporary total disability ratings for convalescence are governed by 38 C.F.R. § 
4.30 (2010).  This regulation states that temporary total disability ratings will be assigned if treatment of a service-connected disability resulted in a surgery necessitating at least one month of convalescence.  Id.  The same regulation also states that such a rating is effective the date of the hospital admission for the required surgery.  Id.

Review of the evidence in this case clearly establishes that the Veteran was admitted to the San Diego VAMC on September 3, 2003 for treatment of a malfunctioning IPP.  While the Veteran may have undergone earlier surgeries to correct a similar problem, the claim currently before the Board is limited to consideration of the appropriate effective date with respect to the surgery performed on September 3, 2003.  Accordingly, the Board finds that the effective date established by the RO for the Veteran's temporary total rating is concurrent with the date of his admission to the hospital for IPP placement surgery, and likewise consistent with applicable criteria.  Therefore, the Board concludes that the appeal for an effective date earlier than September 3, 2003, must be denied.


Claims to Reopen

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

When a claim has been finally adjudicated at the RO level and not appealed, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). Thus, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claims for entitlement to service connection for hypertension and hearing loss before reaching the merits of the claims.


Hypertension

The Veteran's claim for entitlement to service connection for hypertension was initially denied in an unappealed April 2004 rating decision.  The RO determined that the Veteran's hypertension was not etiologically related to active duty service, to include exposure to herbicides, and was not secondary to service-connected diabetes mellitus.  

Evidence added to the record since the April 2004 rating decision includes a November 2004 VA examination report noting that the Veteran's service-connected diabetes mellitus aggravated his hypertension.  Additionally, a September 2007 VA examination report also characterized the Veteran's service-connected CAD as hypertensive heart disease.  This evidence pertains to an element of service connection that was previously lacking as it indicates the Veteran's hypertension may be secondary to service-connected diabetes or CAD.  Reopening of the claim is therefore warranted.  The reopened claim will not be adjudicated on the merits now; rather, it is addressed in the REMAND portion of this decision.


Hearing Loss

The claim for entitlement to service connection for hearing loss was initially denied in a January 2005 unappealed rating decision.  The RO found that the evidence of record did not establish the presence of a current hearing loss for VA purposes.  Evidence added to the record since the January 2005 denial of the claim includes a September 2006 audiogram performed by a private audiologist.  This audiogram clearly documents the presence of a bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  The private audiologist also opined that the Veteran's hearing loss was due to his service aboard a submarine based on the history reported by the Veteran.  This evidence is not cumulative or redundant and clearly pertains to an unestablished fact necessary to substantiate the claim.  Reopening of the claim for entitlement to service connection for bilateral hearing loss is therefore granted.  The reopened claim will not be adjudicated on the merits now; rather, it is addressed in the REMAND portion of this decision.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Given the favorable nature of the Board's decision to reopen the claims for hypertension and hearing loss, the Board concludes that any failure of the RO to comply with the duties to notify and assist the claimant is not prejudicial to the Veteran.  

With respect to the claim for an earlier effective date, the appeal arises from disagreement with the effective date following the grant of a temporary total rating for surgery necessitating convalescence.  The Court of Appeals for Veterans Claims (Court) has held that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The question of whether further notice for such "downstream" issues as an effective date claim is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent opinion, the General Counsel held that, in such circumstances, a SOC was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  In this case, the required SOC was issued in April 2010 and no additional notice is required.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment pertaining to the current claim, including records from the San Diego VAMC addressing the Veteran's September 2003 IPP placement.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an effective date earlier than September 3, 2003 for a temporary total rating based on surgical or other treatment necessitating convalescence is denied. 

New and material evidence having been received, reopening of the claim for entitlement to service connection for hypertension is granted. 

New and material evidence having been received, reopening of the claim for entitlement to service connection for bilateral hearing loss is granted. 


REMAND

The Veteran contends that service connection is warranted for hypertension, bilateral hearing loss, and vertigo as these disabilities were incurred during active duty service or are secondary to service-connected disabilities.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the Veteran's vertigo, the record contains conflicting medical evidence regarding the etiology of the disability.  An August 2007 treatment record from the Manila VAMC indicates that the Veteran's complaints of dizziness were secondary to elevated blood sugar and neuropathy due to diabetes mellitus.  Similarly, a VA physician was examined the Veteran in September 2007 concluded that the Veteran's frequent dizziness was secondary to service-connected diabetes mellitus.  However, the Veteran has also reported that his dizziness began during an in-service motor vehicle accident when his skull was fractured.  Service treatment records verify that the Veteran incurred a fracture of the right temporo-parietal region in July 1970, and he is currently service-connected for headaches and post-concussion syndrome.  Therefore, the Board finds that a VA examination is necessary to determine the current nature and etiology of the claimed chronic vertigo. 

Similarly, the record contains evidence of several etiologies for the Veteran's claimed hypertension.  The Veteran contends that hypertension was first diagnosed during active service, or in the alternative, that it is secondary to service-connected diabetes mellitus or heart disease.  A November 2004 VA examiner found that the Veteran's hypertension was aggravated by diabetes mellitus, and a September 2007 VA examiner characterized the Veteran's CAD as hypertensive heart disease.  Accordingly, a VA examination is necessary to resolve this conflict in the medical evidence and determine the etiology of the Veteran's hypertension. 

The Board also finds that a VA audiological examination should be performed to determine the etiology of the Veteran's current hearing loss.  Service records document treatment for bilateral external otitis of the ears in March 1967, and the Veteran was disqualified from submarine duty later that month for difficulties equalizing his ears to pressure changes.  As noted above, a private September 2006 audiogram documents a current bilateral hearing loss disability, and the examining audiologist provided a medical opinion in favor of the Veteran's claim.  Thus, a VA examination and medical opinion are required by the duty to assist.  

With respect to the claim for an increased rating for diabetes mellitus and its associated complications, the Board finds that VA examinations should be provided to determine the current severity of the Veteran's retinopathy and nephropathy.  The Veteran's last VA eye examination was conducted in November 2004, and the Veteran stated in an April 2010 correspondence that he was scheduled to undergo surgery for his service-connected cataract.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Additionally, while the Veteran's kidney function was briefly addressed in a January 2010 VA examination, the findings of this examination are not adequate to rate the disability under Diagnostic Code 7530, pertaining to chronic renal disease and renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7530.  
 
The Board also finds that more development is necessary to obtain additional treatment records.  In an October 2007 statement accompanying his claim for TDIU, the Veteran listed several private facilities where he had undergone treatment for the disabilities on appeal.  The Veteran reported receiving treatment at the Friendly Care Clinic in Mandaluyong City in May 2007.  In any event, VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran should be provided a medical release form and asked to execute it to allow VA to obtain medical records from the Friendly Care Clinic on his behalf.  

The Board also notes that the record currently only contains complete records of VAMC treatment dating from January 2010.  Some records dating from April 2010 are included in the claims file, but these records only pertain to the Veteran's heart condition.  In April 2010, the Veteran reported that he was scheduled to undergo surgery to treat his service-connected cataract, and the Veteran has also reported undergoing regular monthly visits to his diabetic health care provider.  This evidence indicates that there are additional VAMC records not associated with the claims file.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
  
In October 2008, the Veteran filed a notice of disagreement (NOD) with an August 2008 rating decision denying claims to reopen service connection for chloracne, service connection for a prostate disability, and a temporary total rating for treatment of residuals of a fistulectomy requiring convalescence.  The Veteran has not been provided a SOC in response to the NOD, and a remand is required for the issuance of a SOC on these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The Board also finds that a SOC must be issued with respect to the claim to reopen entitlement to service connection for tinnitus.  This claim was denied by the RO in a May 2010 rating decision.  The Veteran's representative, in the April 2011 informal hearing presentation to the Board, disagreed with the May 2010 denial and requested the Veteran be provided a VA audiological examination.  An NOD may be filed by the Veteran's representative.  38 C.F.R. §§ 20.201, 20.301(a).  While it generally must be filed with the VA office from which the Veteran received notice of the determination being appealed, when the Veteran has been notified that the record has been transferred to another VA office, the NOD must be filed with the office having jurisdiction over the applicable records.  38 C.F.R. § 20.300.  Since the Veteran and his representative were notified in September 2010 that the record on appeal had been transferred to the Board, the NOD was properly filed with the Board.  Finally, since it was filed within one year following notice of the May 2010 rating decision, the NOD was timely filed.  38 C.F.R. § 20.302(a).  Upon remand, the Veteran must be provided a SOC with respect to the issue of whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.  See Manlicon, supra.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a medical release form and specifically requested to execute it to authorize VA to obtain medical treatment records from the Friendly Care Clinic in Mandaluyong City.

2.  If a valid medical release is received, obtain records of treatment from the Friendly Care Clinic.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

3.  Obtain all records of VA treatment for the period beginning January 2010.

4.  Afford the Veteran a VA examination, with an appropriate examiner, to determine the nature and etiology of the claimed vertigo.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, including the service treatment records, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed vertigo is etiologically related to any incident of the Veteran's active service or is caused or aggravated by the Veteran's service-connected diabetes or post-concussion syndrome.

A complete rationale should be provided for all expressed opinions.

5.  Afford the Veteran a VA examination, with an appropriate examiner, to determine the nature and etiology of the claimed hypertension.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, including the service treatment records, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed hypertension is etiologically related to any incident of the Veteran's active service or is caused or aggravated by the Veteran's service-connected diabetes or CAD.

A complete rationale should be provided for all expressed opinions.

6.  Afford the Veteran a VA audiological examination, with an appropriate examiner, to determine the nature and etiology of the claimed hearing loss and tinnitus.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, including the service treatment records, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed hearing loss and tinnitus are etiologically related to any incident of the Veteran's active service, to include his March 1967 treatment for difficulty equalizing his ears to pressure changes.

A complete rationale should be provided for all expressed opinions.

7.  Afford the Veteran a VA examination by an appropriate examiner to determine the current severity of his service-connected eye disability.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should identify all symptoms, including visual impairment, pain, photophobia, and glare sensitivity, that are attributable to the service-connected right post-operative pseudophakia, left immature cataract, and diabetic retinopathy.  Examination of the Veteran's visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision using the Snellen's test type or its equivalent. 

The examiner should also comment on the effect of the Veteran's service-connected eye disability on his ability to engage in any type of full-time employment.

8.  Afford the Veteran a VA examination by an appropriate examiner to determine the current severity of his service-connected nephropathy.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should determine  whether the Veteran has symptoms of renal dysfunction such as albumin (constant or recurring), hyaline and granular casts or red blood cells, edema (transient, slight, or persistent), or a definite or marked decrease in kidney function.

The examiner should also comment on the effect of the Veteran's service-connected nephropathy on his ability to engage in any type of full-time employment.

9.  Issue a SOC to the appellant and his representative on the issues of whether new and material evidence has been submitted to reopen claims for service connection for chloracne and tinnitus, entitlement to service connection for a prostate disability, and entitlement to a temporary total rating for treatment of residuals of a fistulectomy requiring convalescence.  The Veteran should also be informed of the requirements to perfect an appeal with respect to these issues.  

10.  If the Veteran perfects an appeal with respect to these matters, ensure that any indicated development is completed before the case is returned to the Board.

11.  Readjudicate the other claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


